Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Part III   DETAILED ACTION
	Response to Amendment
1.	This office action is in response to Applicant's communication filed May 23, 2022.  This amendment has been entered and carefully considered.  Claims 1-20 are presented for examination and pending in the application.  

2. 	The Terminal Disclaimer filed May 23, 2022 has been reviewed and approved.

3.  	The non-statutory obviousness-type Double Patenting Rejection as being unpatentable over claims 1-20 of U.S. Patent No. 10,725,663 is hereby withdrawn due to the Terminal Disclaimer filed May 23, 2023.

4.	Applicant's arguments filed with respect to the pending claims 1-20 on May 23, 2022 have been considered; however they are not deemed to be persuasive.  The rejection is hereby updated and maintained.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 1-2, 10-11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lolayekar et al (US 2003/0079019, herein Lola) in view of Recio et al (US 2012/0185846) and in further view of Pandey et al (US 2009/0313445). 
As in claim 1, Lola discloses an apparatus comprises interface with a heterogeneous memory system (e.g. see figure 1) that comprises a plurality of types of storage mediums such as first storage medium of a first type 116 (e.g. see figure 1, para.[0014], lines 12 et seq.; also see plurality of virtual medium as a second storage medium of a second type such as virtual targets 902 in figure 9); for example, Lola further teaches each type of storage medium is associated with a performance characteristics such that the first storage medium is associated with a first performance characteristic and the second storage medium is associated with a second performance characteristic; for example Lola depicted in figure 1 that plurality of SAN appliances 114, wherein two appliances 114 are shown in which each appliance is also coupled to each of a plurality of storage devices 116, such as tape drives, optical drives, or RAID arrays, noting that tape drive has different performance characteristic as comparing to optical drive (e.g. see para.[0014], lines 12 et seq.), in addition, Lola also teaches his system automatically discovers storage resources in communication with a switch and obtains information about the different characteristics of those resources/storage, wherein once the characteristics are known, the device is classified according to a predefined policy and then placed in a storage pool (e.g. see para.[0020], lines 1 et seq., also see para.[0040]-[0046] regarding intelligent storage switch appliance logic provides interconnect and information to/from among requesters and hetero storages). Lola further discloses receive a data access for the heterogeneous memory system from a virtual machine; for example, Lola teaches before a virtual target can be created, or "provisioned," the switch needs to be "aware" of the physical storage devices attached and/or available for data access (e.g. see para.[0093], lines 1 et seq., also see para.[0126], lines 1 et seq.).  Lola however does not expressly disclose determine the first storage medium to service the data access, wherein the first storage medium is selected based, at least in part, upon a performance characteristic associated with the first storage medium; and route the data access from the virtual machine to the target storage medium. However, Recio in his teaching of network communications over shared links in a virtualized environment, discloses the missing element that is known to be required in the system of Lola in order to arrive at Applicant’s current invention wherein Recio teaches determine at least one of the storage mediums of the heterogeneous memory system to service the data access, wherein the target storage medium is selected based, at least in part, upon at least one performance characteristic associated with the target storage medium; and route the data access by the virtual machine to the at least one of the storage mediums, for example, Recio teaches VMs 450 accessing data, VM and/or VMM have QOS tag/S-tag that in accordance for example with an SLA; selecting links i.e. storage resources  provides information in accordance to the QOS tag (e.g. see Recio Figs 4-5); Recio discloses VMM 430 provides one or more virtual networks to which its VMs 450 can attach, e.g. VMM 412 provides a first virtual Layer 2 network through the implementation of a virtual switch (VS) 432 including a VEB 434. VMM 412a similarly provides a second virtual network through the implementation of FC N_Port Identifier Virtualization (FC NPIV) 436. In various embodiments, each of the virtual networks supported by VMM 430 can be, for example, a private network of a particular cloud consumer, a collaborative private network shared by multiple cloud consumers and/or a cloud provider, wherein data being access and routed to the storage medium 310 accordingly (e.g. see Recio Figs 3-4; para.[0033], lines 1 et seq., para.[0034], lines 1 et seq., para.[0029]-[0039]).  Accordinly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to look into the invention of Recio and to utilize his teaching of determining at least one of the storage mediums of the heterogeneous memory system to service the data access, selecting the first storage medium by the performance characteristic associated with the first storage medium and route the data access by the virtual machine to the at least one of the storage mediums for that of Lola. By doing so, it would allow the virtualized storage of Lola to be readily provided to different requesters in an effective and quicker manner by using quality service tag, therefore being advantageous.  Lola and Recio do not expressly disclose a memory management unit as being claimed for carrying out said operations being detail above. However Pandey discloses a memory management unit utilized in virtual memory for translating linear/logical address (LA) to physical address (PA) in the format that is known to be required in the system of Lola and Recio in order to further arrive at Applicant’s current invention (e.g. see Pandey para[0002] lines 17 et seq.; para.[0003], lines 1 et seq., para.[004], lines 1 et seq.; wherein modern system to virtualizing resources including commonly known logic such as VMM and MMU to map storage units and virtualizing storage units to requesters/users/applications).  Accordingly, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the current invention to include Memory Management Unit (MMU) as suggested by Pandey in Lola’s system modified by Recio in order to allow the storage data to be provided and routed to requesters in an efficient manner, also linear/logical address (LA) can be quickly and accurately translated to physical address (PA) utilized Pandley’s MMU which results to enhancing overall system performance, therefore being advantageous.
As in claim 2, Lola and Recio do not disclose a trigger event, However, Pandey discloses wherein the memory management unit is configured to based on a triggering event, move data associated with the virtual machine from a first storage medium to a second storage medium (Pandey pars. 2-17, modern system to virtualizing resources including commonly known logic such as VMM and MMU to map storage units and virtualizing storage units to requesters/users/applications; and events to migrate and/or to access data at accordingly storages locations).  Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the current invention to include the teaching of Pandey in Lola’s system modified by Recio for the same reasons stated above.
As in claim 10, Lola does not expressly disclose the heterogeneous memory system comprises both volatile and non-volatile storage mediums. However, Recio discloses wherein the heterogeneous memory system comprises both volatile and non-volatile storage mediums (e.g. see Recio’s par.[0028], lines 20-21 indicates that storage device 310 comprises nonvolatile and/or volatile).   Accordingly, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the current invention to include variety of the storage medium as suggested by Recio in Lola’s system and thereby further enable the overall system to operate with variety of storage medium type (e.g. see Recio’s par.[0028], lines 20-21 storage device 310 comprise nonvolatile and/or volatile). 
As in claim 11, Lola discloses method comprises receive a data access for the heterogeneous memory system from a virtual machine; for example, Lola teaches before a virtual target can be created, or "provisioned," the switch needs to be "aware" of the physical storage devices attached and/or available for data access (e.g. see para.[0093], lines 1 et seq., also see para.[0126], lines 1 et seq.). Lola further teaches the heterogeneous memory system comprises a plurality of types of storage medium such as first storage medium of a first type 116 (e.g. see figure 1, para.[0014], lines 12 et seq.; also see plurality of virtual medium such as second storage medium of a second type like virtual targets 902 in figure 9); Lola further teaches each type of storage medium is based upon a respective memory technology and is associated with one or more performance characteristics, first storage medium is associated with first performance characteristic, and the second storage medium is associated with a second performance characteristic; for example Lola depicted in figure 1 that plurality of SAN appliances 114, wherein two appliances 114 are shown in which each appliance is also coupled to each of a plurality of storage devices 116, such as tape drives, optical drives, or RAID arrays (e.g. see para.[0014], lines 12 et seq.), in addition, Lola also teaches his system automatically discovers storage resources in communication with a switch and obtains information about the different characteristics of those resources/storage, wherein once the characteristics are known, the device is classified according to a predefined policy and then placed in a storage pool (e.g. see para.[0020], lines 1 et seq., also see para.[0040]-[0046] regarding intelligent storage switch appliance logic provides interconnect and information to/from among requesters and hetero storages). 
Lola teaches the invention substantially as claimed, Lola however does not expressly disclose determining, by a memory management unit, a first storage medium of the heterogeneous memory system for the data access based, at least in part, upon a performance characteristic associated with the first storage medium; and routing the data access, at least partially, between the processor and the first storage medium.  However, Recio in his teaching of network communications over shared links in a virtualized environment, discloses the missing element that is known to be required in the system of Lola in order to arrive at Applicant’s current invention wherein Recio teaches determining a target storage medium of the heterogeneous memory system for the data access based, at least in part, upon at least one performance characteristic associated with the target storage medium; and routing, by the memory management unit, the data access, at least partially, between the processor and the target storage medium; for example, Recio teaches VMs 450 accessing data, VM and/or VMM have QOS tag/S-tag that in accordance for example with an SLA; selecting links i.e. storage resources  provides information in accordance to the QOS tag (e.g. see Recio Figs 4-5); Recio discloses VMM 430 provides one or more virtual networks to which its VMs 450 can attach, e.g. VMM 412 provides a first virtual Layer 2 network through the implementation of a virtual switch (VS) 432 including a VEB 434. VMM 412a similarly provides a second virtual network through the implementation of FC N_Port Identifier Virtualization (FC NPIV) 436. In various embodiments, each of the virtual networks supported by VMM 430 can be, for example, a private network of a particular cloud consumer, a collaborative private network shared by multiple cloud consumers and/or a cloud provider, wherein data being access and routed to the storage medium 310 accordingly (e.g. see Recio Figs 3-4; para.[0033], lines 1 et seq., para.[0034], lines 1 et seq., para.[0029]-[0039]).  Accordinly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to look into the invention of Recio and to utilize his teaching of determining a target storage medium of the heterogeneous memory system for the data access based, at least in part, upon at least one performance characteristic associated with the first storage medium; and routing the data access, at least partially, between the processor and the target storage medium for that of Lola. By doing so, it would allow the virtualized storage of Lola to be readily provided to different requesters in an effective and quicker manner by using quality service tag, therefore being advantageous.  Lola and Recio do not expressly disclose a memory management unit as being claimed for carrying out said operations being detail above. However Pandey discloses a memory management unit utilized in virtual memory for translating linear/logical address (LA) to physical address (PA) in the format that is known to be required in the system of Lola and Recio in order to further arrive at Applicant’s current invention (e.g. see Pandey para[0002] lines 17 et seq.; para.[0003], lines 1 et seq., para.[004], lines 1 et seq.; wherein modern system to virtualizing resources including commonly known logic such as VMM and MMU to map storage units and virtualizing storage units to requesters/ users/applications).  Accordingly, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the current invention to include Memory Management Unit (MMU) as suggested by Pandey in Lola’s system modified by Recio in order to allow the storage data to be provided and routed to requesters in an efficient manner, also linear/logical address (LA) can be quickly and accurately translated to physical address (PA) utilized Pandley’s MMU which results to enhancing overall system performance, therefore being advantageous.
As in claim 12, the combination of Lola and Recio do not disclose a trigger event as being claimed; Pandey however discloses in response to a triggering event, moving data associated with the virtual machine from a first storage medium to a second storage medium (Pandey pars. 2-17, modern system to virtualizing resources including commonly known logic such as VMM and MMU to map storage units and virtualizing storage units to requesters/users/applications; And  events to migrate and/or to access data at accordingly storages locations). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to include the teaching of Pandey in Lola’s system modified by Recio for the same reasons stated above.

8. 	 Claims 3 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lolayekar et al. (USPGPUB: 2003/0079019), herein Lola) in view of Recio et al. (USPGPUB: 2012/0185846), hereinafter Recio and in further view of Pandey et al. (USPGPUB: 2009/0313445), hereinafter Pandey, and further in view of Jacobson et al. (USPN: 5,399,244).
As in claim 3, the combination of Lola, Recio and Pandey do not disclose wherein the triggering event is based on access pattern of the data. However, Jacobson discloses wherein the triggering event is based on access pattern of the data (Jacobson Fig. 1, fig. 2, col. 4 line 30 bridging col. 5 line 40, mirror and/or migrating data or access pattern as being claimed, for example when not use/less frequently use data to storage 22). Accordingly, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the current invention to include migrate data frequently and not frequently used data, or pattern of data as suggested by Jacobson in Lola’s system modified by Recio, Pandey and thereby data can be stored and accessed in the overall system in an efficient manner (Jacobson Fig. 1, col. 4 line 30 to col. 5 line 23). 
As in claim 13, the combination of Lola, Recio and Pandey do not disclose wherein the triggering event is based on access pattern of the data. However, Jacobson discloses wherein the triggering event is based on access pattern of the data (Jacobson Fig. 1, fig. 2, col. 4 line 30 bridging col. 5 line 40, mirror and/or migrating data or access pattern as being claimed, for example when not use/less frequently use data to storage 22). Accordingly, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the current invention to include migrate data frequently and not frequently used data, or pattern of data as suggested by Jacobson in Lola’s system modified by Recio, Pandey and thereby data can be stored and accessed in the overall system in an efficient manner (Jacobson Fig. 1, col. 4 line 30 to col. 5 line 23). 


9. 	Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lolayekar et al. (USPGPUB: 2003/0079019), herein Lola) in view of Recio et al. (USPGPUB: 2012/0185846), hereinafter Recio and in further view of Pandey et al. (USPGPUB: 2009/0313445), hereinafter Pandey, and further in view of Reohr et al. (USPGPUB: 2014/0173232), hereinafter Reohr. 
As in claim 4, the combination of Lola, Recio, Pandey do not disclose wherein the triggering event includes a modification of a performance characteristics associated with the virtual machine. However, Reohr discloses wherein the triggering event includes a modification of a performance characteristics associated with the virtual machine (Reohr pars. 110-117, intelligently determines migration including weight factors, to adjust QOS priority thresholds for data / datasets, i.e. claimed relax QOS). Accordingly, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the current invention to include weight factors as suggested by Reohr in Lola’s system modified by Recio, Pandey and thereby the system can utilize storage to store data in an effective manner (Reohr pars. 110-117).
As in claim 5, the combination of Lola, Recio, Pandey do not disclose wherein a quality of service tag is associated with the virtual machine; and the quality of service tag includes: a first portion that indicates a performance characteristic associated with the virtual machine; and a second portion that indicates a range of values for the performance characteristic associated with the virtual machine. However, Reohr discloses wherein the quality of service tag includes at least two portions; wherein a first portion of the quality of service tag indicates a performance characteristic guaranteed by the virtual machine; and wherein a second portion of the quality of service tag indicates a range of values for the performance characteristic guaranteed by the virtual machine (Reohr pars. 110-117, intelligently determines migration including weight factors, to adjust QOS priority thresholds for data / datasets, i.e. claimed relax QOS). Accordingly, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the current invention to include weight factors as suggested by Reohr in Lola’s system modified by Recio, Pandey and thereby the system can utilize storage to store data in an effective manner (Reohr pars. 110-117).
As in claim 14, the combination of Lola, Recio, Pandey do not disclose wherein the triggering event includes a modification of a performance characteristics associated with the virtual machine. However, Reohr discloses wherein the triggering event includes a modification of a performance characteristics associated with the virtual machine (Reohr pars. 110-117, intelligently determines migration including weight factors, to adjust QOS priority thresholds for data / datasets, i.e. claimed relax QOS). Accordingly, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the current invention to include weight factors as suggested by Reohr in Lola’s system modified by Recio, Pandey and thereby the system can utilize storage to store data in an effective manner (Reohr pars. 110-117).
As in claim 15, the combination of Lola, Recio, Pandey do not disclose wherein a quality of service tag is associated with the virtual machine; and the quality of service tag includes: a first portion that indicates a performance characteristic associated with the virtual machine; and a second portion that indicates a range of values for the performance characteristic. However, Reohr discloses wherein the quality of service tag includes at least two portions; wherein a first portion of the quality of service tag indicates a performance characteristic guaranteed by the virtual machine; and wherein a second portion of the quality of service tag indicates a range of values for the performance characteristic associated with the virtual machine (Reohr pars. 110-117, intelligently determines migration including weight factors, to adjust QOS priority thresholds for data / datasets, i.e. claimed relax QOS). Accordingly, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the current invention to include weight factors as suggested by Reohr in Lola’s system modified by Recio, Pandey and thereby the system can utilize storage to store data in an effective manner (Reohr pars. 110-117).

10. 	Claims 9 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lolayekar et al. (USPGPUB: 2003/0079019), herein Lola) in view of Recio et al. (USPGPUB: 2012/0185846), hereinafter Recio and in further view of Pandey et al. (USPGPUB: 2009/0313445), hereinafter Pandey, and further in view of 
Shamsee et al. (USPGPUB: 2013/0263125), hereinafter Shamsee. 
As in claim 9, the combination of Lola, Recio and Pandey do not disclose wherein the virtual machine is configured to execute a plurality of applications; However, Shamsee discloses wherein the virtual machine is configured to execute a plurality of applications; and wherein each of the applications is associated with a quality of service tag that indicates one or more performance characteristics guaranteed by the virtual machine (Shamsee pars, 17-22, Fig. 1, virtual machine configured to execute different applications for different virtualized services).  Accordingly, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the current invention to include configuring different applications as suggested by Shamsee in Lola’s system modified by Recio, Pandey and thereby further enable the system to provide multiples services in an effective manner (Shamsee pars, 17-22, Fig. 1, virtual machine configured to execute different applications for different virtualized services).
As in claim 17, the combination of Lola, Recio and Pandey do not disclose wherein the virtual machine is configured to execute a plurality of applications. However, Shamsee discloses wherein the virtual machine is configured to execute a plurality of applications, wherein each of the applications is associated with a quality of service tag that indicates one or more performance characteristics guaranteed by the virtual machine; and wherein determining a first storage medium comprises determining which application executed is associated with the data access (Shamsee pars, 17-22, Fig. 1, virtual machine configured to execute different applications for different virtualized services).  Accordingly, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the current invention to include configuring different applications as suggested by Shamsee in Lola’s system modified by Recio, Pandey and thereby further enable the system to provide multiples services in an effective manner (Shamsee pars, 17-22, Fig. 1, virtual machine configured to execute different applications for different virtualized services).

11. 	Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lolayekar et al. (USPGPUB: 2003/0079019), herein Lola) in view of Recio et al. (USPGPUB: 2012/0185846), hereinafter Recio.
As in claim 18, Lola discloses an apparatus comprises a processing-side interface configured to receive a data access of a memory system; for example Lola teaches interface for a heterogeneous memory system including storage devices interfaced with appliances 14, FC switch 112 and mgmt stations 120 (e.g. see figure 1), Lola further teaches before a virtual target can be created, or "provisioned," the switch needs to be "aware" of the physical storage devices attached and/or available for data access (e.g. see para.[0093], lines 1 et seq., also see para.[0126], lines 1 et seq.).  Lola also teaches a memory router 108 configured to determine if the memory access targets a heterogeneous memory system that comprises a plurality of types of storage mediums, first storage medium of a first type and second storage medium of a second type wherein each type of storage medium is based upon a respective memory technology and is associated with a respective performance characteristic, for example Lola teaches a memory router 108 coupling to a plurality of first types of storage mediums 116 (e.g. see figure 1, para.[0014], lines 12 et seq.; also see plurality of virtual medium such as virtual targets of second type of storage medium 902 in figure 9); Lola depicted in figure 1 that plurality of SAN appliances 114, wherein two appliances 114 are shown in which each appliance is also coupled to each of a plurality of storage devices 116, such as tape drives, optical drives, or RAID arrays (e.g. see para.[0014], lines 12 et seq.), in addition, Lola also teaches his system automatically discovers storage resources in communication with a switch and obtains information about the different characteristics of those resources/storage, wherein once the characteristics are known, the device is classified according to a predefined policy and then placed in a storage pool (e.g. see para.[0020], lines 1 et seq., also see para.[0040]-[0046] regarding intelligent storage switch appliance logic provides interconnect and information to/from among requesters and hetero storages).  Lola teaches the invention as claimed with the exception of select a target storage medium of the heterogeneous memory system for the data access based upon at least one performance characteristic associated with the target storage medium and a quality of service tag that is associated with the data access and that indicates one or more performance characteristics; and a heterogeneous memory system interface configured to route the data access to the target storage medium. However, Recio in his teaching of network communications over shared links in a virtualized environment, discloses the missing element that is known to be required in the system of Lola in order to arrive at Applicant’s current invention wherein Recio teaches selecting a target storage medium of the heterogeneous memory system for the data access based upon at least one performance characteristic associated with the target storage medium and a quality of service tag that is associated with the data access and that indicates one or more performance characteristics; and route the data access to the target storage medium; for example, Recio teaches VMs 450 accessing data, VM and/or VMM have QOS tag/S-tag that in accordance for example with an SLA; selecting links i.e. storage resources  provides information in accordance to the QOS tag (e.g. see Recio Figs 4-5); Recio discloses VMM 430 provides one or more virtual networks to which its VMs 450 can attach, e.g. VMM 412 provides a first virtual Layer 2 network through the implementation of a virtual switch (VS) 432 including a VEB 434. VMM 412a similarly provides a second virtual network through the implementation of FC N_Port Identifier Virtualization (FC NPIV) 436. In various embodiments, each of the virtual networks supported by VMM 430 can be, for example, a private network of a particular cloud consumer, a collaborative private network shared by multiple cloud consumers and/or a cloud provider, wherein data being access and routed to the storage medium 310 accordingly (e.g. see Recio Figs 3-4; para.[0033], lines 1 et seq., para.[0034], lines 1 et seq., para.[0029]-[0039]).  Accordinly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to look into the invention of Recio and to utilize his teaching of selecting a target storage medium of the heterogeneous memory system for the data access based upon at least one performance characteristic associated with the target storage medium and a quality of service tag that is associated with the data access and that indicates one or more performance characteristics; and a heterogeneous memory system interface configured to route the data access to the target storage medium for that of Lola. By doing so, it would allow the virtualized storage of Lola to be readily provided to different requesters in an effective and quicker manner by using quality service tag and performance characteristic, therefore being advantageous.

12. 	Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lolayekar et al (US 2003/0079019, herein Lola) in view of Recio  et al  (US 2012/0185846) and in further view of Pandey et al (US 2009/0313445). 
As in claim 19, the combination of Lola and Recio disclose the invention substantially as claimed, noting that Lola clearly disclose his network whose primary purpose is the transfer of data between computer systems and storage elements and among storage elements (e.g. see para.[0012], lines 4-6). Lola and Recio do not disclose based on a triggering event, move data associated with the virtual machine from the first storage medium to the second storage medium. However, Pandey discloses wherein the memory router is configured to, in response to a triggering event, move data associated with the virtual machine from a first storage medium to a second storage medium (Pandey pars. 2-17, modern system to virtualizing resources including commonly known logic such as VMM and MMU to map storage units and virtualizing storage units to requesters / users / applications; And events to migrate and/or to access data at accordingly storages locations). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to include the teaching of Pandey in Lola’s system modified by Recio for the same reasons stated above.

Allowable Subject Matter
13. 	Claim 6, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 7-8 are also allowable since they are depended upon claims 6.

Response to Arguments
14. 	With respect to the remark, Applicant argued that (a) Recio does not appear to disclose “determining a ...storage medium”  within the data storage 310, much less any type of “performance characteristic (e.g. see Applicant’s remark, page 9 of 11, first paragraph)
	With respect to (a), again Examiner would like to emphasize that Recio discloses “determining a ...storage medium”.  First of all, it should be noted that Lola discloses a heterogeneous memory system (e.g. see figure 1) that comprises a plurality of types of storage mediums such as first storage medium of a first type 116 (e.g. see figure 1, para.[0014], lines 12 et seq.; also see plurality of virtual medium as a second storage medium of a second type such as virtual targets 902 in figure 9); for example, Lola further teaches each type of storage medium is associated with a performance characteristics such that the first storage medium is associated with a first performance characteristic and the second storage medium is associated with a second performance characteristic; for example Lola depicted in figure 1 that plurality of SAN appliances 114, wherein two appliances 114 are shown in which each appliance is also coupled to each of a plurality of storage devices 116, such as tape drives, optical drives, or RAID arrays, noting that tape drive has different performance characteristic as comparing to optical drive (e.g. see para.[0014], lines 12 et seq.).  Recio teaches determine at least one of the storage mediums of the heterogeneous memory system to service the data access, wherein the target storage medium is selected based, at least in part, upon at least one performance characteristic associated with the target storage medium; and route the data access by the virtual machine to the at least one of the storage mediums, for example, Recio equivalently teaches VMs 450 accessing data, VM and/or VMM have QOS tag/S-tag that in accordance for example with an SLA; selecting links i.e. storage resources  provides information in accordance to the QOS tag (e.g. see Recio Figs 4-5); Recio discloses VMM 430 provides one or more virtual networks to which its VMs 450 can attach, e.g. VMM 412 provides a first virtual Layer 2 network through the implementation of a virtual switch (VS) 432 including a VEB 434. VMM 412a similarly provides a second virtual network through the implementation of FC N_Port Identifier Virtualization (FC NPIV) 436, wherein each of the virtual networks supported by VMM 430 can be, for example, a private network of a particular cloud consumer, a collaborative private network shared by multiple cloud consumers and/or a cloud provider, wherein data being access and routed to the storage medium 310 accordingly to its characteristic (e.g. see Recio Figs 3-4; para.[0033], lines 1 et seq., para.[0034], lines 1 et seq., para.[0029]-[0039]). By determining at least one of the storage mediums of the heterogeneous memory system to service the data access, selecting the first storage medium by the performance characteristic associated with the first storage medium and route the data access by the virtual machine to the at least one of the storage mediums, it would allow the virtualized storage of Lola to be readily provided to different requesters in an effective and quicker manner by using quality service tag, therefore being advantageous.  Examiner would like to emphasize that in considering a 35 USC 103 rejection, it is not strictly necessary that a reference or references explicitly suggest the claimed invention (this is tantamount to a 35 USC 102 reference if the modifications would have been obvious to those of ordinary skill in the art.  It has been held that the test of obviousness is not whether the features of a secondary reference may be bodily incorporated into the primary references' structure, nor whether the claimed invention is expressly suggested in any one or all of the references; rather, the test is what the combined teachings of the reference would have suggested to those of ordinary skill in the art.  See In re Keller et al., 208 U.S.P.Q 871. 

15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a). 

	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL CTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.


	Conclusion

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TVT/July 01, 2022
/TUAN V THAI/Primary Examiner, Art Unit 2135